In an action inter alia for ejectment, (1) defendants appeal from a judgment of the Supreme Court, Kings County, dated November 19, 1975, which, after a nonjury trial, inter alia, decreed that plaintiff was entitled to the immediate possession of the subject premises and (2) plaintiff cross-appeals from so much of the said judgment as failed to award him damages. Judgment affirmed, without costs or disbursements. Defendants herein sought to establish that they were the equitable owners of the subject property. The trial court, which had an opportunity to observe the demeanor of the witnesses, concluded that the claim of equitable ownership was not established by clear, unequivocal and convincing evidence. We find no basis in the record on this appeal for disturbing that conclusion. As plaintiff failed to establish the measure of damages suffered, the denial of his request for damages was proper (see Real Property Actions and Proceedings Law, § 601). Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.